 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
 3   BLAINE T. WELSH
     Assistant United States Attorney
 4   Nevada Bar No. 4790
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 6   Email: blaine.welsh@usdoj.gov
 7   Attorneys for the United States.
 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10   THOMAS DORSEY,                                  )
                                                     ) Case No. 2:18-cv-00209-APG-NJK
11                   Plaintiff,                      )
                                                     )    STIPULATION AND ORDER OF
12           v.                                      )    DISMISSAL WITH PREJUDICE
                                                     )
13   MARK T. ESPER, in his capacity as the           )
     United States Secretary of the Army,            )
14                                                   )
                     Defendant.                      )
15                                                   )
16          IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, that
17   the above-entitled case shall be dismissed with prejudice, and each party will bear its own costs
18   and attorney’s fees.
19          Respectfully submitted this 12th day of October 2018.
20   Law Offices of Robert P. Spretnak            DAYLE ELIESON
                                                  United States Attorney
21
      /s/ Robert P. Spretnak                       /s/ Blaine T. Welsh
22   ROBERT P. SPRETNAK                           BLAINE T. WELSH
     8275 S. Eastern Avenue, Suite 200            Assistant United States Attorney
23   Las Vegas, Nevada 89123
24   Attorneys for Plaintiff                      Attorneys for the United States
25
                                                   IT IS SO ORDERED:
26

27                                                 UNITED STATES DISTRICT JUDGE
28                                                 Dated:
                                                   DATED: October 15, 2018.
